United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2970
                        ___________________________

                                 Stacy S. Abram, IV

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Mike Allen, Sheriff, Crittenden County Arkansas; State of Arkansas; Wendy
             Kelley,1 Director, Arkansas Department of Correction

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                              Submitted: April 1, 2015
                               Filed: April 14, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.




      1
      Wendy Kelley has been appointed to serve as Director of the Arkansas
Department of Correction, and is substituted as appellee pursuant to Federal Rule of
Appellate Procedure 43(c).
       Stacy Abram appeals after the district court2 denied his 28 U.S.C. § 2254
petition as untimely. The district court granted a certificate of appealability (COA)
as to whether a possible jurisdictional problem with the judgment of conviction in the
state trial court affected the timeliness analysis. After careful de novo review, we
conclude that the district court’s dismissal was proper. See 28 U.S.C. §
2244(d)(1)(A) (habeas application challenging state court judgment must be filed
within 1 year of the date on which conviction became final); Holland v. Florida, 560
U.S. 631, 649-52 (2010) (§ 2254 petitioner is entitled to equitable tolling when he
establishes he diligently pursued his rights and some extraordinary circumstance
stood in his way of filing a timely petition); Camacho v. Hobbs, 774 F.3d 931, 932
(8th Cir. 2015) (standard of review); Johnson v. Hobbs, 678 F.3d 607, 610-11 (8th
Cir. 2012) (extraordinary circumstance must be external and not attributable to
petitioner); cf. Barreto-Barreto v. United States, 551 F.3d 95, 100 (1st Cir. 2008)
(§ 2255 motion claiming trial court lacked jurisdiction must be filed within limitation
period).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-